DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862).

In regards to claim 1, a system is shown by Atsumi as seen in at least FIG. 1 in view of ¶0008 and 0041 wherein an image to be encoded goes through a wavelet transform to transform block image data of the frames into at least subbands with corresponding frequency data, from this data “variance” or “energy” is calculated to which in turn bit per coefficient data is created [via bit allocation], then finally, 
	Therefore together Atsumi and Lu teach a video encoding system, comprising: 
	a block-based encoder (See ¶0089 of Atsumi wherein both encoding and decoding schemes are taught comprising at least block data); 
	a wavelet transform component comprising one or more processors configured to apply a wavelet transform to a plurality of pixel blocks from a slice of a current video frame to decompose the pixel blocks from the slice into a plurality of frequency bands and output frequency blocks including frequency data for the frequency bands for the slice to a buffer (See at least FIG. 1 in view of ¶0008 and 0041 of Atsumi wherein the wavelet transform 101 applies a wavelet transform to a plurality of blocks to create frequency bands [themselves of course comprising frequency data]; it is additionally understood that blocks are part of slices within a frame, as taught in at least ¶0027 of Flynn); 
	a complexity analysis component comprising one or more processors configured to calculate complexity statistics across the buffered frequency bands of the slice and output the complexity statistics for the frequency bands of the slice to the encoder (See ¶0008 and 0041 of Atsumi wherein the complexity statistics across the frequency bands are taught as “variance” or “energy” components of the subbands, wherein it is understood that the complexity analysis component as part of the overall processing system in terms of hardware as this statistic is calculated); 

	determine quantization parameters for each of the frequency bands of the slice based at least in part on the complexity statistics for the frequency bands of the slice (See ¶0008 and 0041 in view of FIG. 1 wherein the bit allocation 102 determines a bit per coefficient of the subband data based on the variance or energy of the transformed coefficient data); and 
	apply an encoding technique to the buffered frequency blocks for the slice, wherein the encoding technique uses the determined quantization parameters for the frequency bands of the slice to compress the frequency data in the frequency blocks (See ¶0008 and 0041 in view of FIG. 1 of Atsumi wherein the quantization 103 applies respective quantization step sizes or parameters based on the bits per coefficient of each subband); 
	a wireless interface configured to transmit the compressed frequency data for the slice over a wireless connection to a receiving device (See ¶0104 of Atsumi wherein the encoding signal may be sent to the receiving device via a wired transmission channel or wirelessly).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lu and Flynn into Atsumi because the use of buffers allows for the storage of “small amount of source image data, intermediate processing results and coded bits, thereby to have a good compression quality and a substantially constant transmission rate,” - ¶0037 of Lu, additionally the use of slice data allows for determination of block level types as described in ¶0027 of Flynn for the transform processor.

In regards to claim 2, Atsumi teaches the video encoding system as recited in claim 1, wherein the complexity statistics include one or more of pixel gradient information or variance of the frequency block size for the slice (See ¶0008 and 0041 wherein variance of the frequency block is discussed).

In regards to claim 9, Atsumi teaches the video encoding system as recited in claim 1, wherein the encoder includes: 
	a block processing pipeline configured to apply the encoding technique to the buffered frequency blocks for the slice (As described in claim 1, the encoding technique is that which quantizes the wavelet transformed blocks, see FIG. 1 wherein quantization is done as part of the pipeline of block processing); and 
	a rate control component configured to determine the quantization parameters for each of the frequency bands of the slice and provide the quantization parameters to the block processing pipeline (See ¶0008 and 0041 in view of FIG. 1 of Atsumi wherein the quantization 103 applies respective quantization step sizes or parameters based on the bits per coefficient of each subband).

In regards to claim 10, the claim is rejected under the same basis as claim 1 by Atsumi in view of Lu and Flynn, wherein the processors are taught as seen in ¶0003 of Atsumi through the use of computer systems.

In regards to claim 11, the claim is rejected under the same basis as claim 2 by Atsumi in view of Lu and Flynn.

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Atsumi in view of Lu and Flynn, further taught by Atsumi wherein:
	decompress the compressed frequency bands received from the base station (See FIG. 2 and 18);
	perform wavelet synthesis on the decompressed frequency bands to reconstruct the pixel data for the video frame (See FIG. 2 and 18); and
.

Claims 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Liu et al. (“Liu”) (U.S. PG Publication No. 2015/0215621).

In regards to claim 3, Atsumi fails to teach the video encoding system as recited in claim 1, wherein the encoder is further configured to determine the quantization parameters for each of the frequency bands of the slice based at least in part on the complexity statistics for the frequency bands of the slice in combination with an actual number of bits that were used to encode a co-sited slice of a previously processed video frame.
	In a similar endeavor Liu teaches wherein the encoder is further configured to determine the quantization parameters for each of the frequency bands of the slice based at least in part on the complexity statistics for the frequency bands of the slice in combination with an actual number of bits that were used to encode a co-sited slice of a previously processed video frame (See ¶0173 wherein the determination of the QP for the current LCU may be based at least on the ratio of the complexity of the collocated [co-sited] LCU in the reference frame as well as taking into account the number of bits allocated and yet to be allocated).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Liu into Atsumi because it allows for specific allocation of number of bits to be encoded in specific areas of the frame as described in at least ¶0173 with the help of reference frame information as reference frames may themselves be similar in image data to the current image, thus improving efficiency while maintaining quality.

In regards to claims 12 and 18, the claims are rejected under the same basis as claim 3 by Atsumi in view of Lu and Flynn, in further view of Liu.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Liu et al. (“Liu”) (U.S. PG Publication No. 2015/0215621) and van Beek (“Beek”) (U.S. PG Publication No. 2005/0071876).

In regards to claim 4, Atsumi fails to teach the video encoding system as recited in claim 1, wherein the wireless interface is configured to provide a current available bit rate for the wireless connection as feedback to the encoder; wherein, when determining the quantization parameters for the frequency bands of the slice, the encoder is configured to allocate the current available bit rate among the frequency bands.
	In a similar endeavor Beek teaches wherein the wireless interface is configured to provide a current available bit rate for the wireless connection as feedback to the encoder (See ¶0068 and 0203 in view of FIG. 2).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Beek into Atsumi because it takes into consideration the complexity measure of a video frame as described in ¶0151 so that resources are not wasted as seen in ¶0070, this is done through the use of at least a network monitor as seen in FIG. 2.
	In a similar endeavor Liu teaches wherein, when determining the quantization parameters for the frequency bands of the slice, the encoder is configured to allocate the current available bit rate among the frequency bands (See ¶0173).


In regards to claim 13, the claim is rejected under the same basis as claim 4 by Atsumi in view of Lu and Flynn, in further view of Liu and Beek.

Claims 5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Liu et al. (“Liu”) (U.S. PG Publication No. 2015/0215621) and van Beek (“Beek”) (U.S. PG Publication No. 2005/0071876).

In regards to claim 5, Atsumi fails to teach the video encoding system as recited in claim 1, wherein the wireless interface is configured to provide a current available bit rate for the wireless connection and a current dropped packet rate on the wireless connection as feedback to the encoder; wherein, when determining the quantization parameters for the frequency bands of the slice, the encoder is configured to adjust the quantization parameters for the frequency bands to minimize the dropped packet rate while maximizing available bandwidth usage at the current available bit rate.
	In a similar endeavor Beek teaches wherein the wireless interface is configured to provide a current available bit rate for the wireless connection and a current dropped packet rate on the wireless connection as feedback to the encoder (See ¶0068 and 0203 in view of FIG. 2 with regards to the use of a network monitor); 

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Beek into Atsumi because it takes into consideration the complexity measure of a video frame as described in ¶0151 so that resources are not wasted as seen in ¶0070, this is done through the use of at least a network monitor as seen in FIG. 2.

In regards to claims 14 and 19, the claims are rejected under the same basis as claim 5 by Atsumi in view of Lu and Flynn, in further view of Beek.

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Liu et al. (“Liu”) (U.S. PG Publication No. 2015/0215621) and Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0215766).

In regards to claim 6, Atsumi fails to teach the video encoding system as recited in claim 1, wherein the encoder is further configured to determine the quantization parameters for the slice based at least in part on the complexity statistics for the slice in combination with complexity statistics from a previous frame and a foveated region of the previous frame.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wang into Atsumi because it allows for higher quality of encoding in ROI areas than non-ROI areas of the video scene as described in ¶0062, thus allowing viewers to watch areas of more interest more clearly than, e.g. background regions of a scene.

In regards to claim 7, Atsumi fails to teach the video encoding system as recited in claim 6, wherein, to determine the quantization parameters for the slice based at least in part on the complexity statistics for the slice in combination with complexity statistics from a previous frame and a foveated region of the previous frame, the encoder modulates the complexity statistics from the previous frame according to the foveated region of the previous frame and uses the modulated complexity statistics from the previous frame in combination with the complexity statistics for the slice to determine the quantization parameters.
	In a similar endeavor Wang teaches wherein, to determine the quantization parameters for the slice based at least in part on the complexity statistics for the slice in combination with complexity statistics from a previous frame and a foveated region of the previous frame (See FIG. 4 and 9 in view of ¶0093 wherein bit allocation is based at least on regions of interest [ROI] (“foveated areas”) with previously encoded video frames being taken into consideration; also see ¶0062),

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wang into Atsumi because it allows for higher quality of encoding in ROI areas than non-ROI areas of the video scene as described in ¶0062, thus allowing viewers to watch areas of more interest more clearly than, e.g. background regions of a scene.

In regards to claims 15 and 16, the claims are rejected under the same basis as claims 6 and 7 by Atsumi in view of Lu and Flynn, in further view of Wang.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Marcellin et al. (“Marcellin”) (U.S. PG Publication No. 2008/0219570).

In regards to claim 8, Atsumi fails to teach the video encoding system as recited in claim 1, wherein the wavelet transform is a two-level wavelet decomposition applied to each pixel block from the video frame.
	In a similar endeavor Marcellin teaches wherein the wavelet transform is a two-level wavelet decomposition applied to each pixel block from the video frame (See ¶0023).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (“Atsumi”) (EP 2,270,717) in view of Lu (U.S. PG Publication No. 2015/0156517) and Flynn et al. (“Flynn”) (U.S. PG Publication No. 2014/0192862), in further view of Hendry et al. (“Hendry”) (U.S. PG Publication No. 2017/0339416).

In regards to claim 20, Atsumi fails to teach the system as recited in claim 17, wherein the device is a head-mounted display (HMD).
	In a similar endeavor Hendry teaches wherein the device is a head-mounted display (HMD) (See ¶0101 and 0103).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hendry into Atsumi because it allows for a video to be delivered to a user as a more immersive experience as described in at least ¶0103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483